UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2012 or oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-53952 (Formerly Ante5, Inc.) (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2345075 (I.R.S. Employer Identification No.) 10275 Wayzata Blvd. Suite 310, Minnetonka, Minnesota 55305 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (952) 426-1241 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of May 14, 2012 was 47,979,990. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Condensed Balance Sheets at March 31, 2012 (Unaudited) and December 31, 2011 1 Unaudited Condensed Statements of Operations for the Three Months Ended March 31, 2012 and2011 2 Unaudited Condensed Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 3 Notes to the Condensed Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 26 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. MINE SAFETY DISCLOSURES 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 27 SIGNATURES 28 BLACK RIDGE OIL & GAS, INC. (Formerly Ante5, Inc.) CONDENSED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Other current assets Current portion of contingent consideration receivable Total current assets Contingent consideration receivable, net of current portion and allowance of $878,650 Other assets - Total other assets Property and equipment: Oil and natural gas properties, full cost method of accounting Proved properties Unproved properties Other property and equipment Total property and equipment Less, accumulated depreciation, amortization and depletion ) ) Total property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable, related parties Accrued expenses - Royalties payable Total current liabilities Asset retirement obligations Line of credit - Deferred tax liability Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 47,402,965 shares issued and outstanding Subscriptions payable, 577,025 shares - Additional paid-in capital Accumulated (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 1 BLACK RIDGE OIL & GAS, INC. (Formerly Ante5, Inc.) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Oil and gas sales $ $ Operating expenses: Production expenses Production taxes General and administrative Depletion of oil and gas properties Accretion of discount on asset retirement obligations Depreciation and amortization Total operating expenses Net operating loss ) ) Other income (expense): Interest income 42 Interest (expense) ) - Total other income (expense) ) Loss before provision for income taxes ) ) Provision for income taxes Net (loss) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) See accompanying notes to financial statements. 2 BLACK RIDGE OIL & GAS, INC. (Formerly Ante5, Inc.) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Depletion of oil and gas properties Depreciation and amortization Amortization of deferred financing costs - Accretion of discount on asset retirement obligations Common stock warrants granted - Common stock warrants granted, related parties - Common stock options granted, related parties Decrease (increase) in assets: Accounts receivable ) Other current assets ) Contingent consideration receivable Other assets ) - Increase (decrease) in liabilities: Accounts payable ) Accounts payable, related parties - Accrued expenses ) Royalties payable ) ) Deferred tax liability ) ) Netcash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases and increases in oil and gas properties ) ) Purchases of other property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line of credit - Proceeds from the exercise of common stock options - Net cash provided by financing activities NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $
